Citation Nr: 0319968	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967, and from January 1970 to October 1975.  
Separation documents show that the veteran was awarded the 
Purple Heart medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

On his VA Form 9, Appeal to Board of Veterans Appeals, dated 
in February 2002, the veteran indicated he wished to appear 
and give testimony before a member of the Board (now Veterans 
Law Judge), and that he was willing to testify by video 
teleconference.  In April 2002, he indicated he would rather 
testify in person.  A hearing was duly scheduled in December 
2002, and the veteran was given notice of that hearing by a 
letter dated in October 2002.  The veteran failed to appear 
for the hearing. 


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The veteran was given notice of the changes in law effected 
by the VCAA by letter dated in February 2001; however, he has 
not been given notice of the ensuing changes in regulations, 
and the case has not been developed in accordance with the 
VCAA.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without obtaining a waiver of RO 
consideration from the appellant.  The Board has reviewed the 
record and finds that additional specific development must be 
accomplished.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for any 
neuropsychiatric disabilities, to include 
PTSD, during the period following his 
discharge from his first period of active 
service in 1967, and following his 
discharge from his second period of 
active service in 1975 to the present.  
The RO should procure duly executed 
authorization for the release of private 
medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for any 
neuropsychiatric disabilities, including 
PTSD.  The RO should request any and all 
inpatient and outpatient records, and 
mental hygiene records to include any and 
all records of individual and group 
therapy.

4.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about participation in 
combat, including daily mortar and rocket 
attacks, during his service in Vietnam 
while assigned to the D Btry, 71st 
Artillery in Cuchi from 1967; the mine 
incident in 1967 in which he was injured 
and received the Purple Heart, Specialist 
4 Jimmy Lee Erving was injured along with 
others of the unit, and Sgt. Wilson 
Picket was killed; his rescue of Pvt. 
Rose; the death of Sgt. Smitty and a 
soldier named Holbrook; as well as any 
other stressful situations the veteran 
considers relevant.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
and as accurate dates as possible, so as 
to enable the service department to 
verify the identified stressors.

5.  The RO should make a specific attempt 
to obtain the veteran's service personnel 
records (his "201 file") for all 
periods of his active service.  In 
addition, the RO should request a copy of 
the citation of the veteran's Purple 
Heart medal and any and all supporting 
documentation.  If the service personnel 
records or citation and supporting 
documents are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

6.  Whether or not the veteran responds 
to the request to identify his stressors, 
and after obtaining service personnel 
records, the RO should request the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information:

While assigned as an auto weapons crewman 
to D Btry 71st Artillery from 
approximately December 1965 to October 
1967, the veteran avers

?	He was exposed to and participated 
in combat, including daily mortar 
and rocket attacks in 1967
?	When traveling with his unit from 
Saigon to Tayninh in 1967, they hit 
a mine.  The veteran was injured and 
awarded the Purple Heart medal; 
Specialist 4, Jimmy Lee Erving 
suffered ruptured eardrums; others 
were injured; Sgt. Wilson Pickett 
was killed.
?	In 1967, during an attack, he pulled 
Pvt. Rose (from Arkansas) to safety.
?	Sgt. Smitty and another solder, 
named Holbrook, died.

The RO should perform any follow-up 
actions USASCRUR recommends, including 
requesting morning reports and unit 
histories for the units to which the 
veteran was assigned.

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by a Board of examiners to 
include at least one psychiatrist and one 
psychologist to determine the nature, 
extent, and etiology of any 
neuropsychiatric disorder, to include 
PTSD.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's neuropsychiatric 
disabilities, to include PTSD.
?	Describe any current symptoms and 
manifestations attributed to his 
neuropsychiatric disability, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
neuropsychiatric disabilities 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability, to include PTSD. 

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




